The appeal is on the record.
When land is described in a complaint with sufficient certainty to enable the sheriff definitely to know what land to place the plaintiff in ejectment in possession of, in event of recovery, then the description is with sufficient legal accuracy, "as, for instance, by a survey." Little v. Thomas,204 Ala. 66, 85 So. 490.
The description in the complaint is definite, and the lands recovered in the judgment are sufficiently identified as lots 1 and 2 in block 15 according to Walker Land Company's survey, and recorded in Map Book 1, page 257, of the Map records in the office of the probate judge of Jefferson county, Ala.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.